PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/144,710
Filing Date: 2 May 2016
Appellant(s): Ratnakar, Nitesh



__________________
Jundong Ma
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/28/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/16/2018 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The 103 Rejections of at least claims 1 and 11 under Abdulhay in combination with BartFeld.

(2) Response to Argument
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Pages 11-13 are directed to arguing that Abdulhay alone does not disclose displaying a list of drug-drug interactions sent from a central server on its display. This is the feature which the combination with Bartfeld was made to address.
Pages 13-20 are directed to arguing that Bartfeld does not disclose all the features of claims 1 and 11. Bartfeld is not being used as a 102 rejection, but as a teaching reference to modify the primary reference of Abdulhay.
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Abdulhay discloses a system where the pharmacy can provide a telecommunication link to a server from which a user’s dispenser device can download contraindication information, which is displayed on the dispenser (col 7 lines 11-30). Contraindication regularly include warnings about medication interactions with other types of medications, additionally Abdulhay specifically stated that the device could be connected to a safety assurance system to prevent conflicts between incompatible medications (col 1 lines 55-60). Bartfeld teaches a server which performs a drug to drug interaction analysis based on user drug profile (col 2 lines 32-42, 63-67, col 8-9 lines 64-14) and sends an alert to the display including pertinent drug to drug interactions (col 10 lines 30-44). As such Abdulhay is being modified to include a drug-drug interaction check being performed on all medications in a user’s regimen and displaying a list of those interactions on the display of the user’s device because such drug-drug interactions maybe considered a contraindication and alerts the user to the possible dangers of taking their medications.

In response to appellant's argument that the examiner is physically combining the pod scheme of Bartfeld into the dispensing container of Abdulhay, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner has not argued that the combination of the teachings of Bartfeld of performing a drug-drug interaction and sending the list of drug-drug interactions to the display of a user device requires the physical structure of the pod because Abdulhay already includes a display and a 
In summation, Abdulhay disclose a central server with the user’s drug regimen, transmitting data regarding contraindications from the server to the container and displaying those contraindications on a display of the container. Contraindication regularly include drug-drug interactions and Abdulhay discloses the possibility of connecting Abdulhay to a system to prevent conflicts between incompatible medications. Bartfeld disclose a system to prevent conflicts between incompatible medications including a central server, which compares a medication to all other medications of a user’s drug regimen, and performs a drug-drug interactions analysis and transmits the results of this analysis to a display of a user device. For at least the foregoing reasons claims 1, 11 and their dependent claims stand rejected.
 For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651  
                                                                                                                                                                                                      Conferees:

/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        
/HEATHER C SHACKELFORD/Primary Examiner, OPQA
                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.